Case 2:19-cv-03365-DRH-SIL Document 55-3 Filed 05/11/20 Page 1 of 4 PagelD #: 1025

EXHIBIT B
Se CaSe 2 TY-CWe08365-DRH-SIL Document 55-3 Filed 05/11/20 Page 2 of 4 PagelD #: 1026

NYCOURTS.GOV

Criminal History Record Search

Overview

 

INTRODUCTION

The New York State Office of Court Administration (OCA) provides a New York Statewide criminal history record
search (CHRS) for a fee of $95.00. You can submit a CHRS request via our on-line Direct Access program or
by mailing in a CHRS application form. The search criteria is strictly based on an exact match of Name and

DOB (variations of Name or DOB are not reported). Background checks for companies are also part of the

CHRS program. The search results are public records relating to open/pending and convictions in criminal

cases originating from County/Supreme, City, Town and Village courts of all 62 counties. Sealed records are not
disclosed. Town & Village criminal disposition data is limited (see CHRS FAQs).

The New York Statewide CHRS report has the following limitations and restrictions:

* Thereport does not include Family, Civil, or Federal court case information.

The NY Statewide CHRS Report is based on an ‘exact match’ of Name and DOB. Any ‘variation’ of the individual's
Name and DOB is not considered a match.

The report is subject to non-disclosure of certain case dispositions due to NYS Office of Court Administration’s
policies (e.g., Misdemeanor Redemption, non-criminal offense cases) or sealed records under NYS law.

Town Court and Village Court disposition data is not available for the period May 1991 through 2002. As of May 2007,
all Town and Village Courts report to OCA. Town and Village disposition data from 2002 through 2007 is limited.

In accordance with the Youthful Offender Legislation CPL720.15(1), the NY Statewide CHRS report will not report
pending criminal cases categorized as Youthful Offender Eligible.

e Criminal cases ‘Transferred’ or ‘Removed’ (CPL 725) to Family Court are not reported.

Please be advised: The NY Statewide CHRS Report reflects ‘electronic data’ furnished to the NYS Office of Court

Administration (OCA). Occasionally, critical information is not reflected in the transmission to OCA, which will result in
an error in the CHRS Report.

¢ The NY Statewide CHRS report is not a nationwide background check.
« The NY Statewide CHRS report is not an FBI background search check.
The report does not include case dispositions for ‘non-criminal offenses’ (e.g., Violations, Infractions).

The report does not include case dispositions for individuals whose only conviction was a single misdemeanor more
than ten years prior to the date of request (Misdemeanor Redemption Policy) .

 

We do not disclose records sealed under CPL 160.59. Click the ‘Criminal Records and Sealing’ link on our home page
for more information about records with no more than two misdemeanor convictions OR one
misdemeanor and one felony conviction for possible eligibility.

e The results of the NYS / CHRS search is not certified.
voces sypeariiy sully Wu Enarges that do nat result in, fingerprinting (2.92, Violatigns, infrgctioRsa Wnblassifia@ 2 7
CaRRaertear VOR ES Cites on an individual’s NYS Criminal History Report (i.e., Rap Sheet), and are
similarly not generated as part of the NYS Office of Court Administration's CHRS Report.

In accordance with the NYS Law regarding missing dispositions, the NY Statewide CHRS report will not report cases
where there is no final disposition in the case and there has been no activity on the case for the prior 5 years from the
date the report is run, unless there is an open warrant for that person's arrest.

In accordance with the NYS Law regarding marijuana regulation, as of 8/28/2018, the NY Statewide CHRS report will
no longer report a criminal history for any individual with a conviction of PL §§ 221.10, unless there were additional
fingerprinted charges on the same docket that are either pending or resulted in a conviction. We are in the process of
conforming our system to reflect the changes mandated by CPL 160.50 (5)(k) and are developing rules to ensure that
no criminal history report will contain information regarding a conviction of PL §§ 221.10 or PL §§ 221.05.

In addition to the above and prior to submitting a CHRS application or conducting a search online, please take
the time to read the CHRS FAQs section. The FAQs section provides additional information regarding the

process, the search mechanism; how names are submitted, and other factors which we hope brings a better
understanding of how this search process works.

As an FYI, the NYS OCA provides online access to various other court related data e.g., WebCivil Local,

WebCivil Supreme, WebCrims, WebFamily, and WebHousing. Check our ‘e Courts’ page on the NYS
Court’s website at www.nycourts.gov for additional information.

 

 

 

PROCEDURES

Procedure and related information is as follows:

. Submit your request electronically by using our on-line Direct Access application. Requests submitted via the Direct

Access application reporting ‘No Results Found’ are returned in Real Time. Check the Direct Access Page for more
information.

 

OR

2. Complete the Criminal History Record Search (CHRS) Application Form. Indicate name, address. phone number,
and other related information of the person or company submitting the form.

 

 

 

3. Include the individual's full name and date of birth you want searched. Applications with unclear or omitted
information will be rejected. Each alias and each date of birth is counted as an additional search.

4. The results of this process are NOT certified and should not be confused with a "Certificate of Disposition" which
can only be issued by the court of original jurisdiction.

5. CHRS results are verified, reviewed, amended, if necessary, and emailed to our customers the following business day

- 9:00 A.M. to 5:00 P.M. Monday through Friday. Please note that the entire search request is withheld for review if
one or more names result in a record.

6. Please read the CHRS FAQs for information relating to the accuracy and completeness of the CHRS Report.

PROGRAM FEE

The fee is $95.00 for Statewide search. Please make checks or money orders payable to the N.Y.S. Office of
Court Administration. Cash will not be accepted. A $20.00 returned check charge will be imposed on items
ourueu My R ke

~ Case 2:19-Cv-03365-DRH-SIL Document 55-3 Filed 05/11/20 Page 4 of 4 PagelD #: 1028

FILING INSTRUCTIONS

Applications may be mailed to, or filed in person weekdays 9:30 a.m. to 4:30 p.m., at:
Criminal History Record Search

NYS Office of Court Administration

Office of Administrative Services

Criminal History Record Search

25 Beaver Street (Room 840 - Front Desk)
New York, NY 10004

CHRS@nycourts.gov

Applications hand delivered are, in most cases, completed within the next business day.

Applications filed by mail must include a self-addressed postage paid envelope to receive the criminal history
search results. Upon receipt these requests are also processed within the next business day.
PICK-UP INSTRUCTIONS

Hand delivered applications for subsequent pick up must include a self-addressed envelope indicating "Hold

For Pick-Up." Blank application forms can be picked up at the same address listed above between the hours of
9:30 a.m. and 4:30 p.m.

CHRS RESULTS

The results of the search can be picked up, mailed (include a self-addressed stamped envelope) or emailed
(include an email address on the application form.)

CHRS INQUIRIES

Inquiries regarding criminal disposition data should be directed to OCA's Criminal History Record Search Unit at
(212) 428-2943 between the hours of 9:30 a.m. and 4:30 p.m.
